Appellant, being indicted for murder in the first degree, was tried and convicted of murder in the second degree. Motion for a new trial being overruled, judgment and sentence was pronounced and entered, and appellant appealed.
The only question presented by appellant challenges the sufficiency of the evidence.
The evidence as reflected by the transcript was sufficient to support the verdict and judgment.
From consideration of the entire record we find no reversible error is made to appear.
Judgment affirmed.
So ordered.
BROWN, THOMAS and SEBRING, JJ., concur. *Page 683